Title: To James Madison from “Clitus,” 21 February 1810 (Abstract)
From: “Clitus”
To: Madison, James


21 February 1810. Informs JM that those Republicans who supported George Clinton in the last presidential election did so from “the purest motives.” These men judged JM by the presence of “Quids, sycophants and Yazoomen” among his supporters and predicted that his administration would be characterized by “indecision and quidism.” Warns JM to take care that his acts do not verify these predictions and alludes to the recent nomination of Richard Forrest, a man known for his “toryism.” Reminds JM that he was elected by adherents of “‘the glorious spirit of whigism,’” and “you must adhere to the principles which raised you, or you will … be sent to your ’Sabine farm’” at the end of four years. Adds a postscript complaining that the executive levees and drawing room ceremonies instituted by JM are “galling to plain republican feelings.… A rough clad farmer could find no footing” at these occasions, and “no gentleman is even admitted in boots; it being a law, that silk stockings and shoes, &c are requisite passports to the wearer.” Concludes that “at this rate, home manufactures are not much encouraged at Washington!” Urges JM to discontinue these ceremonies and to “imitate the excellent Jefferson; and let it not be said that when we lost him, we left our mainstay.”
